Exhibit 10.1 

 

 

Subordinated Debenture Purchase Agreement

 

This Subordinated Debenture Purchase Agreement (this “Agreement”) is dated as of
June 28, 2013, and is made by and between First Internet Bancorp, an Indiana
corporation (“Borrower”), and Community BanCapital, L.P., a Delaware limited
partnership (“Lender”).

 

Recitals

 

A. Borrower has requested that Lender make a loan to Borrower of Three Million
Dollars ($3,000,000) in the form of subordinated debt (the “Subordinated Debt”)
that is intended to qualify as Tier 2 Capital.

 

B. The Subordinated Debt shall be evidenced by, and Lender is willing to
purchase from Borrower, a subordinated debenture in an aggregate principal
amount of Three Million Dollars ($3,000,000) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Debenture.

 

C. The proceeds of the Subordinated Debt shall be used by Borrower for general
corporate purposes.

 

Therefore, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

 

Agreements

 

Section 1. Subordinated Debt.

 

Section 1.1 Certain Terms. Lender agrees to extend the Subordinated Debt to
Borrower in accordance with the terms of, and subject to the conditions set
forth in, this Agreement, the Subordinated Debenture and any other Transaction
Documents (as defined in Section 1.3). The Subordinated Debenture shall bear
interest at a fixed annual rate per annum of eight percent (8.00%). The unpaid
principal balance plus all accrued but unpaid interest on the Subordinated Debt
shall be due and payable on the eighth (8th) anniversary of the Closing Date
(the “Maturity Date”), or such earlier date on which such amount shall become
due and payable on account of acceleration by Lender in accordance with the
terms of this Agreement. The Subordinated Debt shall be evidenced by the
Subordinated Debenture in the form attached as Exhibit A hereto and shall be
subordinated in accordance with the subordination provisions set forth therein.
The obligations of Borrower to Lender under the Subordinated Debenture shall be
unsecured.

 

Section 1.2 Maturity Date. On the Maturity Date, all sums due and owing under
this Agreement and the other Transaction Documents with respect to the
Subordinated Debenture shall be repaid in full. Borrower acknowledges and agrees
that Lender has not made any commitments, either express or implied, to extend
the terms of the Subordinated Debt past the Maturity Date, and the Subordinated
Debt shall not be extended unless Borrower and Lender hereafter specifically
otherwise agree in writing.

 

Section 1.3 The Closing. The execution and delivery of this Agreement, the
Subordinated Debenture and the Warrant (collectively, the “Transaction
Documents”), and the full funding of the Subordinated Debt (all such actions
being referred to as the “Closing”) will occur at the offices of Lender, at
50 East Washington Street, Suite 400, Chicago, Illinois, at 9:30 a.m. Chicago,
Illinois time on June 28, 2013 (the “Closing Date”), or at such other place or
time or on such other date as the parties hereto may agree, by disbursing the
proceeds of the Subordinated Debenture in accordance with any written
instructions received by Lender from Borrower at least one Business Day prior to
Closing. Borrower shall pay to Lender concurrently with disbursement of such
proceeds a closing fee equal to Thirty Thousand Dollars ($30,000).

 





 

 

 

Section 1.4 Interest Rate.

 

Section 1.4.1 Interest Payments. Subject to Section 1.4.2, interest accrued or
any other outstanding amount of the Subordinated Debenture shall be payable by
Borrower in arrears on the last day of each March, June, September and December,
commencing September 30, 2013, and on the Maturity Date.

 

Section 1.4.2 Default Interest. Notwithstanding the rates of interest and the
payment dates specified in this Agreement, effective immediately upon: (a) the
occurrence and during the continuance of any Acceleration Event of Default (as
defined in Section 4.1.1), or (b) the Maturity Date, the principal balance of
the Subordinated Debt then outstanding, any interest payments not paid within
five days after the same becomes due and any amount due on the Maturity Date
which is not then paid, shall bear interest payable upon demand at a rate equal
to the Prime Rate then in effect plus ten percent (10.00%) per annum (the
“Default Rate”).

 

Section 1.4.3 Computation of Interest. Interest shall be computed on the basis
of the actual number of days elapsed in the period during which interest accrues
and a year of 365 days. In computing interest, the date of funding shall be
included and, subject to Section 1.5.2, the date of payment shall be excluded;
provided, however, that if any funding is repaid on the same day on which it is
made, one day’s interest shall be paid thereon.

 

Section 1.5 Payments.

 

Section 1.5.1 Prepayment. The Subordinated Debenture may not be prepaid in any
amount or at any time prior to the third (3rd) anniversary of the Closing Date.
Subject to the immediately following sentence, at any time after the third (3rd)
anniversary of the Closing Date, Borrower may, upon at least one Business Day’s
notice to Lender, prepay, without penalty, all or a portion of the principal
amount outstanding under the Subordinated Debt in a minimum aggregate amount of
$100,000 or any larger integral multiple of $100,000 by paying the principal
amount to be prepaid, together with unpaid accrued interest thereon to but,
subject to Section 1.5.2, excluding the date of prepayment. Except for payments
of principal prior to maturity as a result of the acceleration of maturity as
the result of an Acceleration Event of Default, Lender shall have no
responsibility to verify whether Borrower has obtained any requisite approval of
the Federal Reserve or other regulatory approval for the payment of principal
(including payment at maturity or redemption prior to maturity).

 

Section 1.5.2 Manner and Time of Payment. All payments of principal, interest
and fees hereunder payable to Lender shall be made, without condition or
reservation of right and free of set-off or counterclaim, in U.S. dollars and by
wire transfer (pursuant to Lender’s written wire transfer instructions) of
immediately available funds delivered to Lender not later than 11:00 a.m.
(Chicago, Illinois time) on the date due. Funds received by Lender after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.

 

Section 1.5.3 Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time (but not such next succeeding Business Day, subject to Section
1.5.2,) shall be included in the computation of the payment of interest
hereunder.

 

Section 1.5.4 Application of Payments. All payments received by Lender from or
on behalf of Borrower shall first be applied to amounts due to Lender to pay
Lender’s fees and reimburse Lender’s costs and expenses, including those
pursuant to Section 4.4 of this Agreement, second to accrued interest under the
Subordinated Debenture, and third to principal amounts outstanding under the
Subordinated Debenture; provided, however, subject to the provisions of Section
4 of this Agreement, that after the date on which the final payment of principal
with respect to the Subordinated Debenture is due or following and during any
Event of Default, all payments received on account of Borrower’s Liabilities
shall be applied in whatever order, combination and amounts as Lender, in its
sole and absolute discretion, decides, to all costs, expenses and other
indebtedness owing to Lender. No amount paid or prepaid on the Subordinated
Debenture may be reborrowed.

 



2

 

 

 

Section 2. General Representations and Warranties. Borrower hereby covenants,
represents and warrants to Lender as follows:

 

Section 2.1 Organization.

 

Section 2.1.1 Borrower. Borrower is a corporation duly organized and existing
under the laws of the State of Indiana. Borrower has all requisite corporate
power and authority, and possesses all licenses necessary to conduct business
and activities as presently conducted, to own its properties and to perform its
obligations under this Agreement. Borrower is the owner of all of the issued and
outstanding capital stock of First Internet Bank, an Indiana chartered,
non-member commercial bank with its main office located in Indianapolis, Indiana
(the “Bank”).

 

Section 2.1.2 Bank. The Bank has all requisite corporate power and authority,
and possesses all licenses necessary to conduct business and activities as
presently conducted, to own its properties and to perform its obligations under
this Agreement. The deposit accounts of the Bank are insured by the FDIC. No
event attributable to the Borrower or the Bank has occurred which could
reasonably be expected to adversely affect the status of the Bank as an
FDIC-insured institution.

 

Section 2.2 Legal and Authorized. The borrowing of the principal amount of the
Subordinated Debt, the execution and performance of this Agreement, the
Subordinated Debenture and the other Transaction Documents and compliance by
Borrower with all of the provisions of this Agreement and of the other
Transaction Documents are within the corporate powers of Borrower. Each of this
Agreement, the Subordinated Debenture and the other Transaction Documents has
been duly authorized, executed and delivered and is the legal, valid and binding
obligation of Borrower, and is enforceable in accordance with its respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other laws (including laws and regulations specifically
applicable to bank holding companies registered with the Federal Reserve) and
subject to general principles of equity.

 

Section 2.3 No Defaults or Restrictions. Neither the execution, delivery or
performance by Borrower of any of the Transaction Documents, nor compliance by
it with the terms and provisions hereof or thereof: (a) will contravene any
provision of any applicable law, statute, rule or regulation or any order, writ,
injunction or decree of any court or governmental instrumentality; (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any lien upon any of the
property or assets of Borrower or any of its Subsidiaries pursuant to the terms
of any material indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other agreement, contract or instrument to which Borrower or
any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject; or (c) will violate any provision
of the charter or bylaws of Borrower or the organizational documents, charter or
bylaws of any of its Subsidiaries. Neither Borrower nor any of its Subsidiaries
is in material default in the performance, observance or fulfillment of any of
the terms, obligations, covenants, conditions or provisions contained in any
indenture or other agreement creating, evidencing or securing indebtedness of
any kind or pursuant to which any such indebtedness is issued, or other
agreement or instrument to which Borrower or any of its Subsidiaries is a party
or by which it or its properties may be bound or affected, which default would
reasonably be expected to have a material adverse effect on the financial
condition, results of operations or business of Borrower and its Subsidiaries,
taken as a whole.

 

Section 2.4 Governmental Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the date of this Agreement), or
exemptive action by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection
with: (a) the execution, delivery and performance by Borrower of this Agreement,
the Subordinated Debenture or any of the other Transaction Documents; or (b) the
legality, validity, binding effect or enforceability of any of the Transaction
Documents.

 

Section 2.5 Pending Litigation. There are no actions, suits, proceedings or
written agreements pending, or, to the best knowledge of Borrower, threatened
against Borrower or any of its Subsidiaries at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign that if adversely
determined would reasonably be expected to have a material adverse effect on the
financial condition, results of operations or business of Borrower and its
Subsidiaries taken as a whole; and none of Borrower nor any of its Subsidiaries
is in default with respect to any material order, writ, injunction, or decree
of, or any written agreement with, any court, commission, board or agency,
domestic or foreign.

 



3

 

 

 

Section 3. General Covenants, Conditions and Agreements. Borrower hereby further
covenants and agrees with Lender as follows:

 

Section 3.1 Negative Covenants. Borrower agrees that until it satisfies all of
its obligations to Lender, including its obligations to pay in full all
principal, interest and other amounts due in accordance with the terms of this
Agreement, the Subordinated Debenture and the other Transaction Documents, it
shall not take any of the actions set forth below in this Section 3.1, without
the prior written consent of Lender, which consent may not be unreasonably
withheld.

 

Section 3.1.1 Merger, Consolidation and Sale of Assets. Borrower shall not
consolidate with or merge with, or sell, lease or otherwise transfer all or
substantially all of its assets to, any Person unless: (a) the successor entity
which results from such consolidation or merger, if not Borrower, or the Person
which is the transferee of all or substantially all of Borrower’s assets, as the
case may be (the “Surviving Entity”), (i) shall be a solvent bank holding
company or financial holding company that has majority ownership in a solvent
FDIC-insured depository institution organized and existing under the laws of the
United States or any State thereof or the District of Columbia, and (ii) shall
have executed and delivered to the holder of the Subordinated Debenture its
assumption of the due and punctual payment of the principal of and premium, if
any, and interest on the Subordinated Debenture, and the due and punctual
performance and observation of all of the covenants in the Subordinated
Debenture, this Agreement and any other Transaction Document to be performed or
observed by Borrower and shall furnish to such holder an opinion of counsel to
the effect that the instrument of assumption has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of the Surviving Entity enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and
(b) immediately after giving effect to such transaction and treating any
indebtedness that becomes an obligation of Borrower as a result of such
transaction as having been incurred by Borrower at the time of such transaction,
no Event of Default or Potential Event of Default would exist. No such sale,
lease or transfer of substantially all of the assets of Borrower shall have the
effect of releasing Borrower or any Surviving Entity that shall theretofore have
become such in the manner prescribed in this Section 3.1.1 from its liability
under this Agreement and the Subordinated Debenture. Borrower agrees to provide
written notice to Lender of its intention to consolidate with or merge with, or
sell, lease or otherwise transfer all or substantially all of its assets to, any
Person, no later than five Business Days after the earlier of: (x) Borrower’s
receipt of a binding letter of intent with respect to such transaction; or
(y) the execution of an agreement by and between Borrower and any Person with
respect to such transaction.

 

Section 3.1.2 Restricted Payments. If an Event of Default has occurred and is
continuing, Borrower shall not: (a) pay any dividends or make any other
distributions to its shareholders; (b) redeem or repurchase any of its
outstanding capital stock or other securities; (c) make any payments of
interest, principal or premium on, or repay, repurchase or redeem (i) any
indebtedness of Borrower payable to any of its Affiliates except the Bank with
respect to shared expenses of Borrower that is owing to the Bank pursuant to
Borrower’s and Bank’s intercompany policies, or (ii) any other indebtedness of
Borrower that ranks equally with or junior to the Subordinated Debenture; or
(d) make any guarantee payments on any obligations ranking pari passu with or
junior to the Subordinated Debenture.

 

Section 3.1.3 Redemption of Capital Stock. Borrower shall not redeem any of its
capital stock or otherwise change its capital structure where the same would
reasonably be expected to have a material adverse effect on the financial
condition, results of operations or business of Borrower.

 

Section 3.2 Affirmative Covenants. Borrower agrees that until it satisfies all
of its obligations to Lender, including its obligations to pay in full all
principal, interest and other amounts due in accordance with the terms of this
Agreement, the Subordinated Debenture and the other Transaction Documents, it
shall perform the covenants set forth below in this Section 3.2.

 



4

 

 

 

Section 3.2.1 Corporate Existence. Subject to Section 3.1.1, Borrower shall at
all times preserve and maintain its corporate existence, rights, franchises and
privileges.

 

Section 3.2.2 Financial Statements. Borrower shall at all times maintain a
system of accounting, on the accrual basis of accounting and in accordance with
generally accepted accounting principles in effect in the United States
(“GAAP”), and shall furnish to Lender or Lender’s Representatives upon request
quarterly unaudited consolidated financial statements and audited consolidated
financial statements at the same time that such information is made available to
the public; provided, that Borrower shall not be required to provide audited
financial statements of the Bank as a stand-alone entity separate from Borrower.

 

Section 3.2.3 Notice of Default. Borrower shall promptly after becoming aware of
the commencement thereof, give notice to Lender in writing of the occurrence of
an Event of Default or Potential Event of Default; provided, that furnishing
such information to Lender is not prohibited by applicable laws and regulations
and Lender agrees in writing not to disclose such information to any other
Person, except that in all events Lender may disclose such information to
Lender’s Representatives, as required by law or regulation or as agreed to by
Borrower.

 

Section 3.2.4 Inspection Rights. Except to the extent prohibited by applicable
laws and regulations, agreements with third parties prohibiting the disclosure
thereof and excluding any information subject to any legal privilege, Borrower
shall permit Lender and Lender’s Representatives after signing a confidentiality
and nondisclosure agreement satisfactory to Borrower in its sole discretion to
discuss the affairs, finances and accounts of Borrower with, and to be advised
as to the same by, any officers requested by Lender, including Borrower’s Chief
Executive Officer and Chief Financial Officer, other employees and independent
public accountants (and by this provision Borrower hereby authorizes such
accountants to discuss with Lender the finances and affairs of Borrower) at such
reasonable times and reasonable intervals as Borrower may specify; provided,
however, that this right shall not be exercised more than once per calendar
quarter and only with five Business Days’ prior written notice so long as:
(a) the Bank shall be “well capitalized” in accordance with the rules and
regulations of its primary federal regulator and (b) no Event of Default shall
have occurred and be continuing, and provided, further, that Lender agrees to
maintain the confidentiality of all information regarding Borrower obtained as a
result of the exercise of this right and through any other means, except for
disclosure to Lender’s Representatives or as required otherwise by law or
regulation, and Borrower shall not be required to make available to Lender any
customer lists or other proprietary information unless such information is
required by Lender to determine the financial condition of Borrower or to
determine the ability of either to meet its obligations hereunder and does not
violate applicable laws and regulations and agreements with third parties
prohibiting the disclosure thereof and excluding any confidential regulatory
examination information or information subject to any legal privilege. Subject
to restrictions in the foregoing sentence, Borrower shall provide promptly to
Lender other information concerning the business, operations, financial
condition and regulatory status of Borrower and its Subsidiaries as Lender may
from time to time reasonably request.

 

Section 3.2.5 Board Observation Rights. If: (a) Borrower fails to make any
payment when due under the terms of this Agreement, the Subordinated Debenture
or any other Transaction Document, and such amount remains unpaid for a period
of thirty (30) days after the due date; or (b) the ratio of the Bank’s (i) total
Classified Assets (net of any loss share payment owed to the Bank by the FDIC),
to (ii) its Tier 1 Capital plus its allowance for loan and lease losses,
calculated on a consolidated basis (the “Classified Asset Ratio”), is at any
time forty percent (40%) or greater, Lender shall have the right, subject to any
necessary regulatory approval, to appoint a Lender’s Representative to attend
all meetings of the board of directors or any committees thereof of each of
Borrower and the Bank, in an observer capacity with the right to speak and make
his or her views known to other attendees at such meetings. From and after the
vesting in Lender of the rights described in the preceding sentence, Borrower
shall give, or cause to be given, to such Lender’s Representative copies of all
notices, minutes, consents and other materials that it provides to its directors
of the Company or the Bank, as the case may be, in connection with such
respective meetings. Any appointment as an observer pursuant to this Section
3.2.5, shall remain in effect until six (6) months after: (x) all missed
payments giving rise to Lender’s rights under this Section 3.2.5 have been paid;
or (y) the Classified Asset Ratio is less than forty percent (40%), as the case
may be. For purposes of this Section 3.2.5, the Classified Asset Ratio shall be
calculated monthly. Borrower agrees to provide written notice to Lender within
five (5) Business Days after the end of any month during any calendar year if
the Classified Asset Ratio equals or exceeds forty percent (40%).

 



5

 

 

 

Section 3.2.6 Lender Expenses. Borrower will pay all reasonable costs and
expenses of Lender in connection with any modification, amendment, alteration,
or the enforcement of this Agreement, the Subordinated Debenture or the other
Transaction Documents, including Lender’s out-of-pocket expenses and the charges
and disbursements to counsel retained by Lender. The obligations of Borrower
under this Section 3.2.6 shall survive the repayment in full of the Subordinated
Debenture. Any of the foregoing amounts incurred by Lender and not paid by
Borrower within ten (10) days after demand for payment shall bear interest from
the date incurred at the Default Rate and shall be deemed part of Borrower’s
Liabilities hereunder.

 

Section 4. Borrower’s Default.

 

Section 4.1 Borrower’s Defaults and Lender’s Remedies.

 

Section 4.1.1 Acceleration Event of Default. The following shall constitute an
“Acceleration Event of Default” under this Agreement:

 

Section 4.1.1.1 Either Borrower or the Bank applies for, consents to or
acquiesces in the appointment of a receiver for itself, or in the absence of
such application, consent or acquiescence, a receiver is appointed for either
Borrower or the Bank.

 

Section 4.1.1.2 Borrower applies for, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator for itself under Chapter 7 or
Chapter 11 of the United States Bankruptcy Code (the ”Code Provisions”), or in
the absence of such application, consent or acquiescence, a trustee, receiver or
liquidator is appointed for Borrower under the Code Provisions, and is not
discharged within ninety (90) days, or any bankruptcy, reorganization, debt
arrangement or other proceeding or any dissolution or liquidation proceeding is
instituted by or against Borrower under the Code Provisions, and if instituted,
is consented or acquiesced in by it or remains for ninety (90) days undismissed,
or if Borrower is enjoined, restrained or in any way prevented from conducting
all or any material part of its business under the Code Provisions.

 

Section 4.1.2 Non-Acceleration Events of Default. Each of the following shall
constitute a “Non-Acceleration Event of Default” under this Agreement:

 

Section 4.1.2.1 Borrower fails to pay any principal or interest due on the
Subordinated Debenture when due; or

 

Section 4.1.2.2 Borrower fails to pay any other fees, charges, costs or expenses
under this Agreement or any other Transaction Documents and in each case such
failure shall continue for a period of thirty (30) days after notice thereof is
given by the Lender to Borrower; or

 

Section 4.1.2.3 Borrower fails to perform or observe in any material respect any
agreement, term, provision, condition, or covenant (other than any such failure
that results in an Event of Default as expressly provided in any other clause of
Section 4.1) required to be performed or observed by Borrower hereunder or under
any other Transaction Document or other agreement with or in favor of Lender and
in each case such failure shall continue for a period of 30 days after notice
thereof is given by the Lender to Borrower; or

 

Section 4.1.2.4 Borrower, or the Bank or any Subsidiary becomes insolvent or is
unable to pay its debts as they mature; or makes an assignment for the benefit
of creditors or admits in writing its inability to pay its debts as they mature;
or suspends transaction of its usual business; or if a trustee of any
substantial part of the assets of Borrower, or the Bank or any Subsidiary is
applied for or appointed, and if appointed, Borrower, or the Bank or any
Subsidiary by any action or failure to act indicates its approval of, consent
to, or acquiescence in such appointment, or within ninety (90) days after such
appointment, such appointment is not vacated or stayed on appeal or otherwise,
or shall not otherwise have ceased to continue in effect;

 

Section 4.1.2.5 Any proceedings are commenced by or against Borrower, or the
Bank or any Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, if such proceedings are
instituted, Borrower, the Bank or such Subsidiary by any action or failure to
act indicates its approval of, consent to or acquiescence therein, or an order
shall be entered approving the petition in such proceedings and within
ninety (90) days after the entry thereof such order is not vacated or stayed on
appeal or otherwise, or shall not otherwise have ceased to continue in effect;
or

 



6

 

 

 

Section 4.1.2.6 Any Subsidiary other than the Bank, applies for, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for itself
under the Code Provisions, or in the absence of such application, consent or
acquiescence, a trustee, receiver or liquidator is appointed for such Subsidiary
under the Code Provisions, and is not discharged within ninety (90) days, or any
bankruptcy, reorganization, debt arrangement or other proceeding or any
dissolution or liquidation proceeding is instituted by or against such
Subsidiary under the Code Provisions, and if instituted, is consented or
acquiesced in by it or remains for ninety (90) days undismissed, or if such
Subsidiary is enjoined, restrained or in any way prevented from conducting all
or any material part of its business under the Code Provisions.

 

Section 4.1.3 Effect of Event of Default; Acceleration and Termination of the
Commitment.

 

Section 4.1.3.1 If an Acceleration Event of Default shall occur and be
continuing, Lender may declare the Subordinated Debenture and any other amounts
due Lender immediately due and payable, whereupon, subject to prior Federal
Reserve approval, the Subordinated Debenture and such other amounts payable
hereunder shall immediately become due and payable, without presentment, demand,
protest or notice of any kind.

 

Section 4.1.3.2 If: (a) Borrower receives a written notification from the
Federal Reserve that the Subordinated Debenture no longer constitutes Tier 2
Capital of Borrower; and (b) any Non-Acceleration Event of Default shall occur
and be continuing, Lender may declare the Subordinated Debenture and any other
amounts due Lender immediately due and payable, whereupon the Subordinated
Debenture and such other amounts payable hereunder shall immediately become due
and payable, without presentment, demand, protest or notice of any kind.

 

Section 4.1.3.3 Except as provided in Section 4.1.3.2, in the case of the
occurrence of a Non-Acceleration Event of Default, Lender shall not have the
right to declare the principal amount due under the Subordinated Debenture
immediately due and payable, provided, however, that Lender may take any and all
actions necessary to cause Borrower to cure the Non-Acceleration Event of
Default, including, in the case of a Non-Acceleration Event of Default pursuant
to Section 4.1.2.1 and Section 4.1.2.2, bring an action to collect any interest,
principal and other amounts that are due and payable.

 

Section 4.1.3.4 Upon the occurrence of any Event of Default, it is specifically
understood and agreed that notwithstanding the curing of such any Event of
Default, Borrower shall not be released from any of its covenants hereunder
unless and until the Subordinated Debenture is paid in full.

 

Section 4.2 Other Remedies. If any Event of Default shall occur and be
continuing, Lender may, in addition to any other rights and remedies hereunder,
exercise any and all remedies provided in any of the other Transaction Documents
and other related documents.

 

Section 4.3 No Lender Liability. To the extent permitted by law, Lender shall
have no liability for any loss, damage, injury, cost or expense resulting from
any action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith.

 

Section 4.4 Lender’s Fees and Expenses. In case of any Event of Default
hereunder, Borrower shall pay Lender’s reasonable fees and expenses including
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement or any of the other Transaction Documents or other related documents.

 



7

 

 

 

Section 5. Miscellaneous.

 

Section 5.1 Release; Indemnification. Borrower hereby releases Lender from any
and all causes of action, claims or rights which Borrower may now or hereafter
have for, or which may arise from, any loss or damage caused by or resulting
from: (a) any failure of Lender to protect, enforce or collect in whole or in
part any of the Subordinated Debt and (b) any other act or omission to act on
the part of Lender, its officers, agents or employees, except in each instance
for willful misconduct or gross negligence, and except for any breach by Lender
of this Agreement or any other Transaction Document. Borrower shall indemnify,
defend and hold Lender and its Affiliates harmless from and against any and all
losses, liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever (including attorneys’ fees and
expenses) which may at any time be either directly or indirectly imposed upon,
incurred by or asserted or awarded against Lender or any of Lender’s Affiliates
in connection with, arising from or relating to Lender’s entering into or
carrying out the terms of this Agreement or being the holder of any Subordinated
Debenture, but not including any portion of such loss, liability, damage, suit,
claim, expense, fees or costs that is primarily attributable to Lender’s or any
of Lender’s Affiliates’ willful misconduct or gross negligence.

 

Section 5.2 Assignment and Participation. Lender may pledge or otherwise
hypothecate all or any portion of this Agreement or grant participations herein
(provided, that Lender acts as agent for any participants, except as provided
below) or in any of its rights and security hereunder. Lender may also assign
all or any part of the Subordinated Debt and Lender’s obligations in connection
therewith to one or more commercial banks or other financial institutions or
investors, but such assignment shall be permitted only with the prior written
consent of Borrower, which consent may not be unreasonably withheld. Borrower
shall at all times be entitled to make payments of principal and interest on the
Subordinated Debt as provided in Section 1.5.2 of this Agreement and shall have
no duty to inquire as to any different location or manner of payment, and if
Borrower makes payment in accordance with such section, it shall not be required
to take any further action, notwithstanding any assignment by Lender of its
rights hereunder or the Subordinated Debt.

 

Section 5.3 Prohibition on Assignment by Borrower. Borrower shall not assign or
attempt to assign its rights under this Agreement, except by operation of law.

 

Section 5.4 Time of the Essence. Time is of the essence of this Agreement.

 

Section 5.5 No Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure to exercise or delay in exercising, by Lender
or any holder of any Subordinated Debenture, of any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof, or the exercise of any other right or remedy provided by law. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any right or remedy provided by law or equity. No notice or demand on
Borrower in any case shall, in itself, entitle Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of Lender to any other or further action in any circumstances without
notice or demand. No consent or waiver, expressed or implied, by Lender to or of
any breach or default by Borrower in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of Borrower hereunder. Failure on the part of Lender to complain of any acts or
failure to act or to declare an Event of Default, irrespective of how long such
failure continues, shall not constitute a waiver by Lender of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.

 

Section 5.6 Severability. Any provision of this Agreement which is unenforceable
or invalid or contrary to law, or the inclusion of which would adversely affect
the validity, legality or enforcement of this Agreement, shall be of no effect
and, in such case, all the remaining terms and provisions of this Agreement
shall subsist and be fully effective according to the tenor of this Agreement
the same as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular Persons or situations, the remainder of this Agreement, and the
application of such provision to Persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
If the primary federal regulator of Borrower determines that any provision in
Section 3, Section 4.1.1 or Section 4.1.2 would have the effect of causing the
Subordinated Debenture to not constitute Tier 2 Capital of Borrower in
accordance with the regulations and other guidance of such regulator published
as of the date of this Agreement, then any such provision shall be deemed
modified only to the minimum extent required for the Subordinated Debenture to
constitute Tier 2 Capital of Borrower in accordance with such regulations and
guidance. The immediately preceding sentence shall be construed in a manner that
protects the interests of Lender to the maximum extent, while permitting the
Subordinated Debenture to qualify as Tier 2 Capital in accordance with the
immediately preceding sentence.

 



8

 

 

 

Section 5.7 Usury; Revival of Liabilities. All agreements between Borrower and
Lender (including this Agreement and any other Transaction Documents) are
expressly limited so that in no event whatsoever shall the amount paid or agreed
to be paid to Lender exceed the highest lawful rate of interest permissible
under the laws of the State of Illinois. If, from any circumstances whatsoever,
fulfillment of any provision hereof or of any other Transaction Documents, at
the time performance of such provision shall be due, shall involve exceeding the
limit of validity prescribed by law which a court of competent jurisdiction may
deem applicable hereto, then, ipso facto, the obligation to be fulfilled shall
be reduced to the highest lawful rate of interest permissible under the laws of
the State of Illinois, and if for any reason whatsoever, Lender shall ever
receive as interest an amount which would be deemed unlawful, such interest
shall be applied to the payment of the last maturing installment or installments
of the indebtedness to Lender and not to the payment of interest. To the extent
that Lender received any payment on account of Borrower’s Liabilities and any
such payment(s) and/or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, subordinated
and/or required to be repaid to a trustee, receiver or any other Person under
any bankruptcy act, state or federal law, common law or equitable cause, then to
the extent of such payment(s) or proceeds received, Borrower’s Liabilities or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment(s) and/or proceeds had not been received by
Lender and applied on account of Borrower’s Liabilities; provided, however, if
Lender successfully contests any such invalidation, declaration, set aside,
subordination or other order to pay any such payment and/or proceeds to any
third party, the revived Borrower’s Liabilities shall be deemed satisfied.

 

Section 5.8 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the fifth (5th) day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 5.8):

 



9

 

 

if to the Company:   First Internet Bancorp    

8888 Keystone Crossing, Suite 1700

Indianapolis, Indiana 46240



    Attn: David B. Becker       Chairman, President and Chief Executive Officer
   



Fax No.: (317) 532-7901

E-Mail Address: dbecker@firstib.com



      with a copy to   Faegre Baker Daniels    

600 E 96th Street, Suite 600

Indianapolis, Indiana 46240-3789



    Attn: John Taylor    

Fax No.: (317) 237-8438

E-Mail Address: john.taylor@FaegreBD.com



      if to the Holder:  

CBC Management Partners, LLC

1000 SW Broadway, Suite 1010

Portland, Oregon 97205-3062



   

Attn:



Frank Reppenhagen    

Telephone No.: (503) 227-1400

Fax No.: (503) 228-7105

E-Mail Address: far@cbancap.com



      with a copy to:  

Barack Ferrazzano Kirschbaum & Nagelberg, LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606



   

Attn:



Dennis R. Wendte    

Telephone No.: (312) 984-3188

Fax No.: (312) 984-3150

E-Mail Address: dennis.wendte@bfkn.com

 





Section 5.9 Successors and Assigns. This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns except that no assignment made by Borrower in violation of this
Agreement shall confer any rights on any assignee of Borrower.

 

Section 5.10 No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Lender, shall be deemed to make Lender a partner or joint venturer with
Borrower.

 

Section 5.11 Publicity. Neither party shall publicize the Facility without the
prior written consent of the other party, which consent may not be unreasonably
withheld, except that Borrower may make any disclosures required by law.

 

Section 5.12 Documentation. All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to Lender shall be
in form and substance satisfactory to Lender.

 

Section 5.13 Additional Assurances. Borrower agrees that, at any time or from
time to time, upon the written request of Lender, it will execute all such
further documents and do all such other acts and things as Lender may reasonably
request to effectuate the transaction herein contemplated.

 

Section 5.14 Entire Agreement. This Agreement and the Exhibits hereto constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto. In entering into
this Agreement neither party has relied upon any representation, warranty,
covenant, obligation or other agreement that is not set forth herein or in the
other Transaction Documents.

 

Section 5.15 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois. Nothing herein shall
be deemed to limit any rights, powers or privileges which Lender may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by Lender which is lawful pursuant to,
or which is permitted by, any of the foregoing.

 

Section 5.16 Forum; Venue. To induce Lender to accept this Agreement and the
other Transaction Documents, Borrower irrevocably agrees that all actions or
proceedings in any way, manner, or respect, arising out of or from or related to
this Agreement or the other Transaction Documents shall be litigated only in
courts having suits within Chicago, Illinois. Borrower hereby consents and
submits to the jurisdiction of any local, state, or federal court located within
said city. Borrower hereby waives any right it may have to transfer or change
the venue of any litigation brought against Borrower by Lender.

 



10

 

 

 

Section 5.17 No Third Party Beneficiary. This Agreement is made for the sole
benefit of Borrower and Lender, and no other Person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.

 

Section 5.18 Captions; Counterparts. Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.

 

Section 5.19 Discretion. Unless specified to the contrary herein, all references
herein to an exercise of discretion or judgment by Lender, to the making of a
determination or designation by Lender, to the application of Lender’s
discretion or opinion, to the granting or withholding of Lender’s consent or
approval, to the consideration of whether a matter or thing is satisfactory or
acceptable to Lender, or otherwise involving the decision making of Lender,
shall be deemed to mean that Lender shall decide unilaterally using its sole and
absolute discretion or judgment.

 

Section 6. Lender’s Representations and Warranties. Lender hereby represents and
warrants to Borrower that this Agreement and the other Transaction Documents
have been duly authorized, executed and delivered, and are the legal, valid and
binding obligations of Lender, enforceable in accordance with their terms,
except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization or other similar laws relating
to or affecting the rights of creditors generally, by general principles of
equity and by federal or state securities laws or the public policy underlying
such laws.

 

Section 7. Definitions.

 

Section 7.1 Defined Terms. The following capitalized terms generally used in
this Agreement and in the other Transaction Documents shall have the meanings
defined or referenced below. Certain other capitalized terms used only in
specific sections of this Agreement may be defined in such sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with, said Person, and their respective Affiliates, members,
shareholders, directors, officers, employees, agents and representatives.

 

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
any other Transaction Documents.

 

“Business Day” means a day of the week other than a Saturday, Sunday or a legal
holiday under the laws of the State of Indiana or any other day on which banking
institutions located in Indiana are authorized or required by law or other
governmental action to close.

 

“Classified Asset” means any asset, including a loan, that: (i) has been
classified by the Bank or the representative of any Governmental Agency as
“substandard,” “doubtful“ or “loss;” (ii) is more than ninety-days past due;
(iii) has been placed on non-accrual status; or (iv) constitutes “other real
estate owned.”

 

“Event of Default” means any Acceleration Event of Default and any
Non-Acceleration Event of Default.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 



11

 

 

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency including the Federal Reserve, the FDIC and the Indiana
Department of Financial Institutions.

 

“Lender’s Representatives” means those of Lender’s directors, officers,
employees and professional advisors engaged to advise Lender with respect to
this Agreement and the transactions contemplated hereunder who have a reasonable
need to know information about the Borrower and who execute a written
confidentiality agreement satisfactory to the Borrower, in its sole discretion,
which will include covenants not to use such information for their own benefit
and to maintain the confidentiality of the information in question.

 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Potential Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become an Event of Default.

 

“Prime Rate” means the highest prime rate of interest reported in the Money
Rates Section of the Wall Street Journal.

 

“Subsidiary” means (i) any corporation, at least a majority of the outstanding
voting stock of which is owned, directly or indirectly, by Borrower or by one or
more of its Subsidiaries, or over which Borrower otherwise exercises control,
(ii) any general partnership, joint venture or similar entity, at least a
majority of the outstanding partnership or similar interests of which shall at
the time be owned by Borrower or by one or more of its Subsidiaries, or over
which Borrower otherwise exercises control, (iii) any limited partnership of
which Borrower or any of its Subsidiaries is a majority general partner, or over
which Borrower otherwise exercises control, and (iv) any limited liability
company, at least a majority of the outstanding voting membership interests of
which are held by Borrower or one or more of its Subsidiaries, or over which
Borrower otherwise exercises control.

 

“Tier 1 Capital” has the meaning ascribed to such term under applicable rules
and regulations of the FDIC and the Federal Reserve.

 

“Tier 2 Capital” has the meaning ascribed to such term under applicable rules
and regulations of the FDIC and the Federal Reserve.

 

“United States” means the United States of America.

 

“Warrant” means a warrant in the form attached as Exhibit B hereto, as amended,
restated, supplemented or modified from time to time, and each warrant delivered
in substitution or exchange for such warrant.

 

Section 7.2 Certain Accounting Terms; Interpretations. Notwithstanding the
foregoing, any accounting terms used in this Agreement which are not
specifically defined herein shall have the meaning customarily given to them in
accordance with GAAP. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. All references to sections
and exhibits are to sections and exhibits in or to this Agreement unless
otherwise specified, and the words “hereof”, “herein” and “hereunder” and words
of like import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word
“including” when used in this Agreement without the phrase “without limitation,”
shall mean “including, without limitation.” All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided. Any reference contained herein to attorneys’ fees and expenses shall
be deemed to be reasonable fees and expenses of Lender’s outside counsel and of
any other third-party experts or consultants engaged by Lender’s outside counsel
on Lender’s behalf. All references to any Transaction Document shall be deemed
to be to such document as amended, restated, supplemented or modified from time
to time. With respect to any reference in this Agreement to any defined term,
(a) if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(b) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.

 



12

 

 

 

Section 7.3 Exhibits and Schedules Incorporated. All exhibits and schedules
attached hereto or referenced herein, are hereby incorporated into this
Agreement.

 

Section 7.4 Dispute Resolution. The parties shall attempt to resolve any claim,
dispute or controversy arising out of or in relation to the performance,
interpretation, application, or enforcement of this Agreement, including but not
limited to breach thereof, through good faith negotiations between senior
executives of the parties, who have authority to settle the same. If not
resolved by negotiation, all such claims, disputes, and controversies must be
referred to mediation prior to, and as a condition precedent to, the initiation
of any adjudicative action or proceeding, including litigation. If not resolved
within sixty (60) days after the date a written request for mediation is made by
any party, either party may pursue any adjudicative action or proceeding it
deems appropriate. Any mediation will be conducted before a single mediator to
be agreed upon by the parties. If the parties cannot agreed on the mediator,
each party may select a mediator and such mediators will together unanimously
select a neutral mediator to conduct the mediation. Each party will bear the
fees and expenses of its mediator and all parties will equally bear the fees and
expenses of the final mediator. Nothing in this Section 7.4 will prohibit a
party or its affiliate from seeking interim injunctive relief at any time
permitted by law.

 

Section 7.5 WAIVER OF RIGHT TO JURY TRIAL. BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE
NOTES OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
OTHER TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

[Signatures on Following Page(s)]

 

13

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 





First Internet Bancorp   Community BanCapital, L.P.         By:  /s/ Kay E.
Whitaker   By: CBC Partners GP, LLC, its General Partner Name: Kay E. Whitaker  
    Title: SVP & CFO   By: /s/ Frank Reppenhagen           Name: Frank
Reppenhagen           Title: Partner            

 



 





14



